DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 	Claims 16-20 remain withdrawn.
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the heating elements  in claims 1-4, 10-11, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure corresponding to the elements/means (except for possibly the first heating element of claim 10) is described in the specification at [0029]. “element” is a generic placeholder which is linked to the function of “heating”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “heating element provides less energy than the second heating element” (claim 10, lines 16-17) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  The word “element” is a generic place holder that is linked to the function of “heating”.   However it is unclear whether the “provides less energy than the second heating element” is also a function linked to the element, or if it is an intended use. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if “provides less energy than the second heating element” is a function of the element or simply an intended use of the element.  [0041] of the specification describe elements ‘configured’ to provide lesser energy: such language is consistent with functional limitations.  However [0054] describes the controller as supplying lesser/higher amounts of energy – indicative of the method by which the heating elements are used.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

And if the providing of lesser energy is intended to be a function of the first heating element: claim 10 is indefinite as to what the corresponding structure in the specification is.  The specification fails to clearly link structure to the function.   The structure of the controller is understood to be structure distinct from the heating elements. 

Claim 10 is further confusing because it appears to have incompatible limitations.  That is lines 16-17 requires that the first heating element provides less energy than the second heating element thus suggesting the control must take into account the energy given to the second heating element.  The control of the first element is not truly independent (of the control of the second heating element).  Line 24 of claim 10 states that the controller “independently controls the second heating element”. 


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10, 11 and 13-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the subject matter of claim 10 because claim 10 combines apparently mutually exclusive features.  That is: lines 16-17 of claim 10 requires that the first heating element provides less energy than the second heating element, while line 24 recites the control is independent.  [0054] has the only apparent embodiment for the control of less/more energy of the sides which clearly suggest the controls are not independent.   One of ordinary skill would not consider Applicant had possession of the invention with two apparently incompatible requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dockerty 3410675 in view of Howard 1680543 and Lange 2007/0271963.
1. A heating apparatus for glass tubing manufacturing comprising:

See Dockerty col. 1, lines 12 and 44-45.

 a bowl configured to receive molten glass, the bowl having a bowl height and comprising:

The bowl comprises features 11, 12 and 71 as shown in Dockerty’s figure 1 and 2.   It is inherent it comprises at least one height.

 a tub portion configured to hold the molten glass;

Features 11 and 12 together comprise the tub portion.

 a bowl well extending beneath the tub portion;

71 is the bowl well.  

 and an orifice at a distal end of the bowl well,

See the orifice ring 55 of figure 2.  It is clearly inherent that it delimits an orifice at a distal end of the bowl well.

 the distal end being distal to the tub portion;

This is clearly met. 

 a plurality of heating elements disposed at the bowl, the plurality of heating elements comprising: 
a first heating element disposed at a first vertical location along the bowl height; 

The coil (col. 3, line 53) of 61 of Dockerty is the first heating element.  Feature  61 is referred to as a “unit” as well as a “heating backer” (col.3, lines 50-54)

And a second heating element disposed at a second vertical location along the bowl height,

The coil (col. 3, line 53) of 59 of Dockerty is the second heating element.  Feature 59 is referred to as a “unit” as well as a “heating backer” (col.3, lines 50-54)


 wherein the first vertical location is vertically spaced apart from the second vertical location;  

Whereas 59 and 61 of Dockerty are in direct contact with each other at thus not vertically spaced apart the coils of 59 and 61 are not indicated as being in contact.  Figure 2 of Dockerty depicts insulative material interposed between the coils of 59 and 61.   It would have been obvious to have the coils of 59 and 61 be vertically spaced apart with insulative material therebetween as shown in figure 2 so as to prevent electrical connection between the coils which could cause arcing and other problems.

a first temperature sensor disposed at a third vertical location along the bowl height and configured to sense a first temperature;

Dockerty does not explicitly teach a “first temperature sensor”.  However, see Dockerty col. 3, lines 54-56 which discloses sensors for controlling the temperature of glass in each unit.  One of ordinary skill would understand that these sensors are ‘temperature sensors’.  In the alternative: it would have been obvious to use temperature sensors for these sensors because one can easily control temperature by sensing temperature rather than sensing something other than temperature.  See also Dockerty col. 3, lines 1-2 which discloses sensing temperature.  One can consider the sensor for controlling the temperature in unit 61 of Dockerty as being the ‘first temperature sensor’.  Dockerty does not disclose this sensor being along the bowl height.  It would have been obvious to position this first temperature sensor at the same location/height as 61 so as to most directly sense the temperature of the glass in 61.  If the sensor is spaced above or below 61 then there would be more opportunity for external influences to interfere with sensor’s sensing of the temperature (for example by something being interposed between the sensor and unit 61).  The (vertical) location of this first temperature sensor is the ‘third vertical location’.  The claim does not preclude the first and third locations from being identical. 
From MPEP 2144.04  

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).



 a second temperature sensor disposed at a fourth  vertical location along the bowl height and configured to sense a second temperature, wherein the third vertical location is vertically spaced apart from the fourth vertical location;

Dockerty does not explicitly teach a “second temperature sensor”.  However Dockerty col. 3, lines 54-56 discloses sensors for controlling the temperature of glass in each unit.  One of ordinary skill would understand that these sensors are ‘temperature sensors’.  In the alternative: it would have been obvious to use temperature sensors for these sensors because one can easily control temperature by sensing temperature rather than sensing something other than temperature.  See also Dockerty col. 3, lines 1-2 which discloses sensing temperature.  One can consider the sensor for controlling the temperature in unit 59 of Dockerty as being the ‘second temperature sensor’.  Dockerty does not disclose this sensor being along the bowl height.  It would have been obvious to position this second temperature sensor at the same location/height as 59 so as to most directly sense the temperature of the glass in 59.  If the sensor is spaced above or below 59 then there would be more opportunity for external influences to interfere with sensor’s sensing of the temperature (for example by something being interposed between the sensor and unit 59).  The (vertical) location of this second temperature sensor is the ‘fourth vertical location’ which is vertically spaced apart from the third location (since their corresponding units 59 and 61 are spaced apart
From MPEP 2144.04  

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).

See Dockerty col. 3, lines  2-3 and 54-56 which discloses sensing the temperature of each module; this would include bottom module 28 which has 11. .  It would have been obvious to use a first temperature sensor and second temperature sensor to sense the temperature of the of the molten glass at each of the modules because temperature sensors are a type of sensor that can sense temperature as disclosed in Dockerty and because it is the only type of sensor indicated as being able to sense temperature. 


 and a controller communicatively coupled with the first temperature sensor and the second temperature sensor and configured to control the plurality of heating elements based on the first sensed temperature and the second sensed temperature,

Dockerty does not mention the word ‘controller’ but does disclose control at various locations (e.g. col. 2, line 60).   Howard discloses a controller at figure 5, but it is not communicatively coupled with the temperature sensor, rather it is a manual controller.  It would have been obvious to use an automatic controller to control the Dockerty power to the individual elements by communicating the sensor data to the controller, so as to avoid human error with a manual controller. 
III. AUTOMATING A MANUAL ACTIVITY
In re  Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued
that claims to a permanent mold casting apparatus for molding trunk pistons were
allowable over the prior art because the claimed invention combined "old permanent-
mold structures together with a timer and solenoid which automatically actuates the
known pressure valve system to release the inner core after a predetermined time has
elapsed." The court held that broadly providing an automatic or mechanical means to
replace a manual activity which accomplished the same result is not sufficient to
distinguish over the prior art.).


 wherein the controller controls the first heating element disposed at the first vertical location along the bowl height based on the first sensed temperature,
 and independently controls the second heating element disposed at the second vertical location, which is vertically spaced apart from the first vertical location along the bowl height, based on the second sensed temperature.

It would have been obvious to have the controller independently control each element because there is no indication that there is any dependent control.  One would understand that making either control depend on a further variable would unnecessary complicate each control.  That is: temperature control based on a single input (i.e. a single temperature) is more simple that a control based on plural inputs.  Lange is cited as evidence [0080]-[0083] that it is known to use independent temperature controls. 

2. The heating apparatus of claim 1, the bowl well having a bowl well height, wherein the first heating element and the second heating element are located along the bowl well height.  

The heating elements of 61 and 69 are clearly along the height of bowl well 71.

3. The heating apparatus of claim 1, the tub portion having a tub portion height and the bowl well having a bowl well height, wherein the first heating element is located along the tub portion height and the second heating element is located along the bowl well height.  

The winding of 73 would be the first heating element rather than the coil of 61 (as discussed for claim 1, above).  All other features are the same as above. 
4. The heating apparatus of claim 1, the tub portion having a tub portion height, wherein the first heating element and the second heating element are located along the tub portion height.  

The tub portion height is the height above the bottom of the apparatus.  

9. The heating apparatus of claim 1, further comprising: a bell disposed below the bowl well; and a fluid supply channel fluidly coupled to an internal chamber of the bell to deliver a supply of pressurized fluid to an internal chamber of the bell.  

93 is the bell and 97 is the channel.  The bell can be considered to be below the well, especially if one considers that 53, 47, etc. to not be parts of the well.  

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dockerty 3410675 in view of Howard 1680543, Lange 2007/0271963 and Gromann 2013/0305784.
Claim 10: many of the elements of claim 10 are the same as those found in claim 1 and are disclose or would have been obvious for the reasons given above.
Claim 10 requires heating elements coupled to (different) bowl well sectors and requires a controller with independent control of heating elements disposed at the (different) wall sectors.  Dockerty does not disclose this arrangement. Howard discloses molten glass is highly sensitive to temperature changes and that any unevenness of temperature tends to produce defects (page 1, lines 15-25).  Howard discloses using (plural) electric heaters for glass feeders were already known (page 1, lines 26-30). Howard teaches to use ‘further refinements…by localizing the application of heat” by providing a plurality of individually controlled heating units about the glass feeder’s walls and about the discharge orifice  (page 1, lines 34-45).  Howard discloses 4 units disposed angularly) (page 2, lines 1-5). It would have been obvious to improve the Dockerty apparatus by substituting a plurality of heating units disposed angularly for the coils/windings of heater 61 so that can better control the temperature to eliminate or reduce temperature unevenness for the benefit of eliminating or reducing defects.  And it would be further obvious to provide temperature sensors for each of the plurality of heating units so as to monitor the temperature of the glass heated by each heating unit.  As to the first heating element providing less energy than the second heating element: such is understood to be an intended use.  The proposed combination of references would inherently result in an apparatus that would be capable of providing less energy as claimed, such as when the sector  at the forehearth side is closer to its ideal temperature than the sector at the overflow side is closer to its ideal temperature.  The first heating element would supply less energy because less energy is needed.   Lange is cited as evidence [0080]-[0083] that it is known to use independent temperature controls. It would have been obvious to have the controller independently control each element because there is no indication that there is any dependent control.  One would understand that making either control depend on a further variable would unnecessary complicate each control.  That is: temperature control based on a single input (i.e. a single temperature) is more simple that a control based on plural inputs.
Gromann is cited for further motivation for using multiple heating elements (e.g. at [0020]).  Also [0026] discloses it is preferable to use at least eight heating elements distributed about the circumference.  Also figures 2-3 of Gromann shows such a distribution.  It would have been obvious to use at least 8 heating elements around the Dockerty well/bowl so as to more accurately control the wall thickness.  Such an arrangement would have a first heating element at the forehearth side and a second heating element at the overflow side. 
Claim 11: any of the Dockerty heaters (not substituted) would be the third heating.  For example with the heating element of 61 of Dockerty is replaced with plural heating elements in accordance with the Howard teachings, then the heating element of 73 would be the third heating element.
Claim 13 It would have been obvious to have four sectors/heating elements because Howard indicates that four heaters are adequate(page 2, lines 1-6).  Also Howard’s figure 1 indicates using (more than) four heaters, each of which occupies its own sector. 
Claim 14: A  reference line can be placed so as to be at any desired location/ point.  Thus it is inherent that one could construct reference lines that intersects points of the heating element. The reference line is understood to be a hypothecated construct and not structural. 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
It is argued that line 60 of col 2 of Dockerty does not disclose temperature sensors because the Dockerty sensors are not temperature sensors because the Dockerty sensors are  for controlling a power supply.  This is not persuasive because it would have been obvious to use temperature sensors for the Dockerty sensors as indicated above.  Since the temperature is maintained  a constant temperature using the sensors (col. 2, lines 60-62) one would immediately understand them as sensing temperature, because any other sensor (sound, light, ozone, etc.) could not reasonably be expected to be used to maintain a constant temperature.  
It is argued that the sensors in Dockerty are not temperature sensors.  This is not persuasive because it is merely a conclusion.  The fact that Dockerty does not use the exact term ‘temperature sensor’ is not evidence that the sensors are some other type of sensor.
  Applicant urges the Dockery sensors are for controlling a power supply.  This is not persuasive because it does not appear to be relevant.  Applicant’s temperature sensors are also used for controlling power supply.  
  Applicant urges the Dockery sensors are for activating the sources of power.  This is not persuasive because it does not appear to be relevant.  No relevance is explained.  It is reasonable to expect that a temperature sensor would activate a power supply when it senses the temperature is too low. 
It is argued that Dockerty does not teach  sensors are disposed at different vertical locations.  This is not persuasive because it would have been obvious for the reasons given above. 
It is argued that Dockerty and Howard does not teach the controller that controls the heating elements as required by the claim.  This is not persuasive because such control would have been obvious. 
It is argued that Dockerty does not teach that the source of power independently controls the heating elements 59 and 61.  This is not persuasive because independent control is known  (as evidenced by Lange) and would have been obvious because it would be simpler than interrelated control. 
Regarding claim 10 it is argued that Dockerty and Howard do not teach a first heating element on the forehearth side and a second heating element at the overflow side.  This argument is moot in light of the current rejection which relies on Gromann (see above).
It is argued that h Howard does not teach the first heating element provides less energy than the second heating element.  This is not persuasive because such would have been a natural result of the combination of all four references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fleck is cited for disclosing a furnace with 12 heating elements. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741